Waterman, J. Upon consideration of the matters urged in a petition for rehearing, I find myself unable to assent to all that is said in the opinion heretofore filed. Upon the trial the court, by instructions given, left it to the jury to decide whether the plaintiff and one Stark were, under the law of Wisconsin at the time of the injury, fellow-servants; this is said to have been error, it being contended that the court should have told the jury what the law of Wisconsin in respect to fellow-servants was, and then left it to them to say whether the law of Wisconsin being so and so the plaintiff could recover. That the existence of an alleged foreign law is a question of fact to be proved, is well established. Wharton on Evidence, Second Ed., Sec. 30; Story on Conflict of Laws, Eighth Ed., 631; Kline v. Baker, 99 Mass. 253. Whenever the jury are instructed in accordance with the practice at common law, it may be said to be the settled rule that where the foreign law consists of a single written statute, the question of its construction is for the court alone. Ely v. James, 123 Mass. 26; Kline v. Baker, 99 Mass. 259; Thompson on Trials, Sec. 1054. The reason for this is obvious. In construing a written statute of a foreign State the court only does what it is accustomed to do with other written documents. The existence, authenticity, of statutes and writings is for the jury; their construction, i. e., legal effect, for the court. In construing a foreign statute the court applies its general knowledge of the law, as, if the law be one of a sister State, the presumption is that the common law prevails there; in the case of a statute of a foreign country, that the general principles of law exist there; as that damages are recoverable for breach of contract, for injuries caused by fraud, or by assault and battery. Whitford v. Panama A. Co., 23 N. Y. 465; Langdon v. Young, 33 Vt. 136. The distinction between the evidence of foreign law afforded by a written statute and reported decisions, is obvious. The statute is a law itself; the decisions are but evidence of what the law is. Strictly speaking, the common law is unwritten law, concerning which there exists a vast deal of written evidence. As to the decisions of our own State it can not with entire truth be said that even in Illinois they are the law itself; they are the law of the cases in which they were written. Courts construe statutes; they never alter them; but courts do, upon more mature consideration, change their opinions and enunciations as to what the law is. As is said in Swift v. Tyson, 16 Peters, 1: “ In the ordinary use of language it will hardly be contended that the decisions of courts constitute laws. They are at most only evidence of what the laws are, and are not of themselves laws. They are often reexamined, reversed and qualified by the courts themselves whenever they are found to be either defective, or ill-founded, or otherwise incorrect.” Even a series of decisions are not conclusive evidence of what is law. 1 Kent’s Com., 477; Hulton v. Upfill, 2 House of Lords Cases, 674; Paul v. Davis, 100 Ind. 22. Although the thing to be proven is the existence of a foreign law, yet when proven, it is still a fact, to be treated as other similar facts are treated. However completely the existence of the foreign law may be established, still it never occupies in the trial the position held by the laws of our oxvn State. The court is presumed to know the laws of the State in which it sits; no proof of them is required or permitted; it does not take judicial notice of the laws of "Wisconsin; they must be made known to it by proof. Bearing this distinction in mind, it seems clear that in this State the question of the existence of a foreign law must be submitted and left to the jury. By stipulation of the parties, the defendant in this case was permitted to make, under the plea of the general issue, any defense which could have been made if specially pleaded. The defendant might have set forth the facts and circumstances attending the accident, and the law of Wisconsin, showing that under such law there was no liability. The plaintiff might then have replied, denying that the law of Wisconsin was as alleged by the defendant. The sole issue under such pleading would have been as to the truth of the defendant’s statement of the law of Wisconsin. This would have been an issue of fact as to which, whatever may be the yule at the common law, in this State, is for the jury to determine. In the case at bar the question before the tribunal was, what is the unwritten law of the foreign State? Hot, what have the courts of that State decided, or what construction is to be put upon such decisions ? The evidence as to the foreign law consisted not only of reported decisions but also of the testimony of experts; for the court, then, to have instructed the jury as to what the law of the foreign State was, would have been for it to determine which of two species of evidence of equal grade should control; it would have assumed to pass upon the weight of the evidence and have deprived the jury of the right to determine to what portion of the evidence they would give the greater credence. In Toledo, Wabash & P. Ry. Co. v. Brooks, 81 Ill. 245, it is said that it is proper in the case of records, writings or other evidence which is in its nature conclusive, or can not be contradicted, to instruct the jury to find for a party upon such evidence. Evidence as to the common law of a foreign State, a part of which evidence is the conflicting testimony of lawyers, and a part consists of the reported decisions of the Supreme Court of such State, is not within this rule. As before stated, the reported decisions of the court of last resort of a foreign State are not-thelaw itself; they are merely, under our statute, evidence of what the decisions are. As to what the decisions introduced in this case establish, there is not entire agreement. The courts of the State of Wisconsin sitting in that State are presumed to know its laws; but the judges of those courts, when testifying in the courts of Illinois, are not presumed to know the law of Wisconsin. The testimony of one or all of them given in this State would not give legal certitude or legally establish beyond controversy what the law of Wisconsin is. Even under such circumstances a party would be entitled to call other lawyers of that State, or to show, by a production of the reported decisions of its courts, that those judges were mistaken; and the question as to what the law of Wisconsin is, would still remain a question of fact for the jury. If or was the case altered by the fact that the experts testified that their opinions were, as they thought, in accordance with the decisions introduced in evidence. It was for the jury to determine the question of fact, viz., what is the law of Wisconsin; not for the court to say: “ The experts are mistaken. I have read the opinions to which they refer, and,'not agreeing with them, I instruct you to disregard their testimony as I find the law to be as follows.” It is doubtless true that the court was as capable of reading the decisions and interpreting them as the experts, and much more capable than the jury of arriving at a correct conclusion as to the foreign law. This is equally true as to many matters submitted to juries; nevertheless the rule remains that questions of fact are for the jury. The question presented to this court is not, what in respect to evidence of the law of a sister State the practice ought to be, but what the law of this State is. At common law the judge summed up the evidence and made such comments as he deemed necessary noon its weight and bearing; and he might express to the jury his own opinion in regard to the weight of evidence. All this has been changed by our statute, which declares the court, in charging the jury, shall only instruct as to the law of the case. Sec. 52, Chap. 110, R. S. The court in this State has no right to éven hint at what its opinion, as to the weight of the evidence, is. The jury are deprived of the benefit of the experience of the trial judge, in the sifting of evidence. They are not permitted to have the benefit of his observation of men and things. Chambers v. The People, 105 Ill. 409; Bradley v. Coolbaugh, 91 Ill. 148; Olsen v. Upsahl, 69 Ill. 273; Elston & W. G. Road Co. v. The People, 96 Ill. 584; Coon v. The People, 99 Ill. 368; Chicago & N. W. Ry. Co. v. Moranda, 108 Ill. 576; Village of Fairbury v. Rogers, 98 Ill. 554; Peter v. Hill, 13 Ill. App. 36. At common law the judge would have told the jury what, in his opinion, the decisions and the testimony established as to the law of Wisconsin, and there is little doubt but that the jury would have been guided by his opinion as to the weight of the evidence upon that question. Bnder our system, the question being one of fact, remaining, notwithstanding all the evidence, one of fact, the court is, by the statute of this State, forbidden to intimate what his opinion is upon this, a question concerning which he must be more competent to pass than a jury can be. If the finding of the jury upon this question of fact is opposed to what the court regards as the clear weight of the evidence, the court may set aside the verdict. I am also of the opinion that without regard to the statute of this State, depriving the judge of the right to instruct the jury as to questions of fact, the preponderance of authority is, that where the foreign law is unwritten, the evidence of it, consisting of reported decisions and of the testimony of experts—the question as to what it is—is one that must be submitted to the jury and can not be taken from them by the court. Wharton on Evidence, Sec. 303, notes 1 and 3; Brackett v. Norton, 4 Conn. 517; Moore v. Ewynn, Iredell, 187; Holman v. King, 7 Met. 484; Dyer v. Smith, 12 Conn. 385; Hall v. New Jersey Co., 15 Conn. 549; State v. Jackson, 2 Dev. (N. C.) 563; The Sussex Peerage, 11 Clark & Finnelly, 114-117; De Sobry v. De Laistre, 2 Han. & Johnson, 191-229. What has been urged in the petition for rehearing has not shaken my conviction that the plaintiff should not have been permitted, upon his examination in chief of the experts called by him, to ask them, in substance, if the plaintiff and station agent of the defendant were, under the law of Wisconsin, fellow-servants. That was much more than asking the expert to state what the law of Wisconsin is. As to the impropriety of this examination the court is agreed; as to the duty of the trial court in instructing the jury upon the foreign law, Justices Gary and Shepard adhere to the views expressed in the opinion written by Judge Shepard; the petition for a rehearing is therefore denied. Petition denied.